 
 
III 
111th CONGRESS 
2d Session 
S. RES. 414 
IN THE SENATE OF THE UNITED STATES 
 
February 9 (legislative day, February 8), 2010 
Mr. Kerry (for himself, Mr. Menendez, Mr. Nelson of Florida, Mrs. Gillibrand, Mr. Casey, Mr. Cardin, Mr. Lugar, and Mr. Lautenberg) submitted the following resolution; which was referred to the Committee on Foreign Relations 
 
 
February 24, 2010 
 Reported by Mr. Kerry, without amendment 
 
 
March 4, 2010 
Considered and agreed to 
 
RESOLUTION 
Expressing the Sense of the Senate on the recovery, rehabilitation, and rebuilding of Haiti following the humanitarian crisis caused by the January 12, 2010, earthquake in Haiti. 
 
 
Whereas, on January 12, 2010, Haiti suffered an earthquake measuring 7.0 on the Richter scale, the greatest natural disaster in Haiti’s history, which— 
(1)devastated Port-au-Prince and the surrounding areas; 
(2)killed more than 100,000 people; 
(3)injured hundreds of thousands more people; and 
(4)left many hundreds of thousands of people homeless; 
Whereas Haiti, which is the poorest country in the Western Hemisphere— 
(1)has an estimated 54 percent of its population living on less than $1 per day; 
(2)has approximately 120,000 people living with HIV; 
(3)had 29,333 new cases of Tuberculosis in 2007; and 
(4)has nearly 400,000 children living in orphanages; 
Whereas despite these challenges, cautious signs of developmental progress and stability were beginning to emerge in Haiti prior to the earthquake; 
Whereas although initial recovery efforts must continue to assist the people of Haiti struggling to secure basic necessities, including food, water, health care, shelter, and electricity, Haiti cannot afford to only focus on its immediate needs; 
Whereas various United States and international assessments indicate that the next priority for the Government of Haiti should be to repair the country’s basic infrastructure, including its schools, roads, hospitals, telecommunications infrastructure, and government buildings; 
Whereas Haiti’s leaders have advocated that— 
(1)reconstruction should not follow the inefficient practices of the past; and 
(2)Haitians should be given the opportunity to accelerate and implement long planned reforms and new ways of doing business in every sector; 
Whereas Haiti enjoys several advantages that can facilitate its rebuilding, including— 
(1)people committed to education and hard work; 
(2)duty-free, quota-free access to United States markets; 
(3)a large pool of low-cost labor; 
(4)a large, hardworking North American diaspora sending money back to Haiti; and 
(5)regional neighbors who are peaceful, prosperous, and supportive of Haiti’s success; 
Whereas international experience from rebuilding other countries recovering from natural disaster confirms that— 
(1)stability and security are essential preconditions to longer-term development; and 
(2)economic development and political reform should relieve poverty and foster governance and social justice; 
Whereas employment is essential to breaking the vicious cycle of poverty, corruption, insecurity, and loss of faith in democracy; 
Whereas the Haitian people, like all people, deserve the income and dignity that gainful employment provides; 
Whereas, in addition to providing emergency assistance and relief, the Government of Haiti must grapple with the longer-term issue of how to provide permanent, sustainable shelter to an estimated 1,000,000 Haitians displaced by the earthquake; 
Whereas, the impact of natural disaster on Haiti is— 
(1)exacerbated by weak building codes and poor infrastructure; and 
(2)more fundamentally the result of an impoverished state unable to provide most of its people with minimal public services, including security, clean water, shelter, electricity, health care, and education; 
Whereas assistance to Haiti should be delivered in a manner that enhances, not diminishes, the ability of the state to provide services to its people; 
Whereas the Haitian state should be rebuilt with communities in a central role in the national recovery process led by the Government of Haiti, so that foreign assistance upholds and empowers Haitian mayors, local councils, and municipalities in areas outside of Port-au-Prince; and 
Whereas international donors and nongovernmental organizations, which have a responsibility to support the Government of Haiti in its rebuilding efforts, should not supplant the ability of local institutions and the government to manage resources and provide essential services: Now, therefore, be it  
 
That the Senate— 
(1)urges the United States Government and the international community to provide resources, manpower, and technical assistance to support the Government of Haiti’s leadership of international assistance efforts and to conduct a comprehensive post-disaster needs assessment that will focus on— 
(A)social sector services, including access to, and delivery of, basic services, including— 
(i)health care delivery, including reinstating disrupted care and addressing new needs; 
(ii)all levels of education, including ensuring access to lessons as quickly as possible; 
(iii)social support for communities; 
(iv)improving the welfare of children; and 
(v)recognition of the importance of gender equality and the role of women as economic guardians; 
(B)population resettlement, including services and sustainable livelihoods to support new communities and settlements; 
(C)stable and democratic governance, ensuring that the Government of Haiti will appropriately steward state resources through a process embracing transparency, civic participation, political moderation, and institutional accountability; 
(D)economic sustainability, emphasizing employment generation, macroeconomic stability, and market economy sustainability; 
(E)security, ensuring legitimate state efforts to prevent and respond to crime, especially violence, and instilling public order and confidence in Haitian security forces; and 
(F)rule of law, developing a just legal framework that— 
(i)is accountable; 
(ii)provides access to justice; and 
(iii)ensures public order; 
(2)encourages the United States Government and the international community to support the leadership of the Government of Haiti and key nongovernmental and private sector Haitian stakeholders to create a comprehensive national strategy for recovery and development that will— 
(A)be led by the Government of Haiti; 
(B)address the findings from the needs assessment conducted under paragraph (1); 
(C)coordinate new resources flowing into Haiti; 
(D)channel such resources in concrete and specific ways towards key sectoral objectives identified by the Government of Haiti and its people; 
(E)take feasible steps to recognize and rectify the social injustice of poverty, and decrease the vulnerability of the poor, through job creation, the provision of health care, the provision of safe shelter and settlements, food security, and education; 
(F)place communities at the center of the rebuilding process, by employing local labor and consulting local leaders and communities for their experience and vision; 
(G)encourage rebuilding and development of programs that are environmentally sustainable and respectful and restorative of Haiti’s natural resources; 
(H)work with the Government of Haiti and the international community to reduce the risk of future disasters, including floods and hurricanes, through the relief and recovery efforts focusing on the most vulnerable communities; and 
(I)address the difficult issues related to land use, land tenure, the need for land for reconstruction, and land price escalations; 
(3)applauds the international community’s response to the preliminary appeal for assistance made at Montreal, Canada, on January 25, 2010; 
(4)affirms that— 
(A)the international donors conference for Haiti, which will be held in New York on March 22–23, 2010, is an opportunity for Haiti to accelerate and implement long-planned projects and priorities in key infrastructural, economic, and social sectors outlined in a comprehensive national strategy; 
(B)large-scale international assistance provides significant leverage to promote change and reform in Haiti; and 
(C)the international community should be prepared to fully commit to the outcomes of the New York donors conference, including full disbursement and subsequent implementation; 
(5)encourages international financial institutions and international organizations, including the United Nations and the World Bank, to continue their engagement and leadership in support of critical economic and security priorities, including— 
(A)economic and social assistance programs; 
(B)strengthening Haitian national institutions; 
(C)security sector reform; 
(D)ensuring fair and legitimate elections; and 
(E)supporting political and governance reform; 
(6)encourages the International Monetary Fund, the World Bank, and the Inter-American Development Bank, which hold the majority of Haiti’s existing external debt obligations, to— 
(A)work together to relieve Haiti of its external debt obligations to the multilateral community and bilateral lenders; and 
(B)seek considerable new resources for Haiti without adding to Haiti’s existing debt obligations, primarily through provision of grants; and 
(7)urges the United States Government to ensure unity of effort by assigning a single person to— 
(A)coordinate all aspects of United States assistance to Haiti; and 
(B)work with Congress to responsibly ensure sufficient appropriations to facilitate the long-term and sustainable recovery, rehabilitation, and development of Haiti. 
 
